J-S31026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JAMES NELSON,                              :
                                               :
                      Appellant                :   No. 1450 WDA 2016

                 Appeal from the Order Entered August 10, 2016
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0000280-2015


BEFORE: PANELLA, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                           FILED AUGUST 31, 2017

        Appellant, James Nelson, appeals pro se from the August 10, 2016

Order entered in the Court of Common Pleas of Washington County denying

his pro se Motion to Stop Deductions and Return Monies from Inmates

Account (“Act 84 Motion”1).         After review, we conclude that the trial court

lacked subject matter jurisdiction, and, thus, vacate its order.

        A detailed recitation of the facts and procedural history in this case is

not necessary to our disposition. In sum, on January 21, 2016, Appellant


____________________________________________


1
  42 Pa.C.S. § 9728, commonly referred to as Act 84, authorizes the county
correctional facility or the Department of Corrections to deduct monies from
inmate prison accounts as payment towards outstanding court costs and
restitution. Commonwealth v. Jackson, 858 A.2d 627, 628 n. 1 (Pa.
Super. 2004) (en banc). As Appellant’s Motion raises claims pursuant to Act
84, we will refer to it as an Act 84 Motion.
J-S31026-17



entered a guilty plea to numerous counts of Possession with Intent to Deliver

Heroin and related charges, Terroristic Threats, and Simple Assault.       The

trial court subsequently sentenced him to serve an aggregate term of three

to six years’ incarceration followed by seven years of probation, plus costs

and fines. Appellant did not appeal.

       On August 10, 2016, Appellant filed the instant pro se Act 84 Motion,

which alleged that the Pennsylvania Department of Corrections (“DOC”)

began deducting 50% of Appellant’s earnings from Appellant’s private

inmate account to settle $769.00 in unpaid fines, costs, and restitution, and

requested that the trial court issue an order to cease all deductions

immediately.     Motion, filed 8/10/16, at 2.    On August 11, 2016, the trial

court denied Appellant’s Act 84 Motion on the merits.         Appellant timely

appealed.

       As an initial matter, we must determine whether the trial court had

jurisdiction over the Act 84 Motion before proceeding to the merits of

Appellant’s claims.2 We conclude it did not.

       The Commonwealth Court has exclusive, original jurisdiction in claims

regarding Act 84 deductions. Danysh, supra at 153-54; Jackson, supra

at 631. This Court considered a similar petition in Danysh, supra, when a


____________________________________________


2
  See Commonwealth v. Danysh, 833 A.2d 151, 152 (Pa. Super. 2003)
(raising, sua sponte, the question of subject matter jurisdiction of an Act 84
claim ruled upon by the court of common pleas).



                                           -2-
J-S31026-17



state inmate filed a petition with the court of common pleas to stop the DOC

from deducting 20% of his in-prison earnings from his inmate account,

which the trial court denied on the merits. Id. at 152. On appeal, we held

that the trial court lacked subject matter jurisdiction because the claim was,

in reality, a civil action against an agency of the Commonwealth, the DOC.

Id. at 153. Therefore, the Commonwealth Court enjoyed exclusive original

jurisdiction for such a claim pursuant to 42 Pa.C.S. § 761(a).3 Id. at 154.

       In the instant case, Appellant, who is incarcerated at a state facility, 4

filed an Act 84 Motion to enjoin the DOC from deducting 50% of his earnings

from his inmate account, which is effectively a civil action against the DOC.5

The Act 84 Motion falls within the original jurisdiction of the Commonwealth

____________________________________________


3
 42 Pa.C.S. § 761(a) states, inter alia, that “the Commonwealth Court shall
have original jurisdiction of all civil actions or proceedings . . . [a]gainst the
Commonwealth government . . . .”
4
  We note that, when confined in county prisons, defendants’ Act 84 Motions
fall within the original jurisdiction of the Commonwealth’s court of common
pleas. See Danysh, supra at 154.
5
  In his Brief, Appellant asserts that the sentencing judge failed to hold an
evidentiary hearing to determine his ability to pay court costs and fines. We
recognize that this is a challenge to the legality of Appellant’s sentence, a
claim that is cognizable under the Post Collateral Conviction Act (“PCRA”).
See Commonwealth v. Boyd, 73 A.3d 1269, 1270 (Pa. Super. 2013) (en
banc) (holding a claim that the sentencing court failed to consider
defendant’s ability to pay before imposing fines implicates legality of
sentence); see also 42 Pa.C.S. § 9543(a)(2)(vii). However, Appellant did
not challenge the legality of his sentence in his original Act 84 Motion, and,
thus, we decline to treat his Act 84 Motion as a PCRA Petition.




                                           -3-
J-S31026-17



Court and the trial court lacked subject matter jurisdiction over the Motion.

See Jackson, supra at 631. Therefore, the trial court’s order is void, and

must be vacated.6

       Accordingly, we vacate the Order of the trial court without prejudice to

Appellant’s right to seek relief in the Commonwealth Court.

       Order vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2017




____________________________________________


6
  See Danysh, supra at 154 (concluding “because Commonwealth Court
had exclusive original jurisdiction, the court of common pleas lacked subject
matter jurisdiction and its order was void”).



                                           -4-